DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 09/26/2019. As directed by the amendment: claims 23, 25, 36, 46, 48, 49, and 50 have been amended, claims 1 – 22, 26 – 35, and 38 – 45 have been cancelled and claims 51 – 60 have been added.  Thus, claims 23 – 25, 36 – 37, and 46 – 60 are presently pending in this application. The Office acknowledges no new matter has been added to the specification. 
Claim Objections
Claims 23 – 25, 36 – 37, 46 – 60 are objected to because of the following informalities:  
In the claims, applicant uses “the” and “said” interchangeably, the applicant should consistently only one of the two throughout the claims, choosing either “said” or “the”
In claim 48, ll 4, "from an atrium" should read as "from said atrium"
In claim 58, ll 2, “at least one of a ring, a loop, a wire and a clip” should read as “at least one of a ring, a loop, a wire or a clip” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: fastening element in claims 23, 46, 48 – 50, 53, and 57; at least one LAA manipulation tool in claim 59.
In regards to the fastening element, the limitation is being interpreted under 112(f) because the limitation uses the term “element” which is a generic placeholder, which is modified by the functional language “fastening” and is not further limited by any structure within claims 23, 46, 48 – 50, 53, and 57. For the purpose of prior art examination, in view of the applicant’s specification the fastening element will be interpreted as a ring, loop, wire, or clip structure. 
In regards to the at least one LAA manipulation tool, the limitation is being interpreted under 112(f) because the limitation uses the term “tool” which is a generic placeholder, which is modified by the functional language “manipulation…configured to at least partially invert said portion” and is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 – 24, 46 – 47, 48 – 53, 55, 56, and 58 – 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peh et al (US 20080033241 A1), herein referenced to as “Peh”.
In regards to claim 23, Peh discloses: A left atrial appendage (LAA) isolator system 10 (see Figs. 1A – 1B, [0042]), comprising: a catheter 14 (see Figs. 1A – 1B, [0042]) having a lumen (see annotated Fig. 1B below), wherein said catheter 14 is insertable via blood vessels into the left atrium (LA) of a subject (see [0042], 14 is able to enter or access the left atrium while minimizing trauma to a patient); an isolator 12 (see Figs. 1A – 1B, 11 and 15A – 15C, [0043]) extending from a said catheter lumen (see annotated Fig. 1B below, the isolator is within and extends from the catheter lumen) into the LA (see Figs. 11 and 15A – 15C, the isolator is within the LA) and having an inner lumen 26 with a proximal opening 24 (see Fig. 1B) facing said catheter 14 and a distal opening (see annotated Fig. 1B below) large enough to at least match an opening of an LAA LAA (see Figs. 15A – 15C, 12 matches the opening of the LAA and surrounds it) and configured to prevent at least clots from exiting said LAA into the LA (see [0070], 12 is configured to enable capture and/or removable of blood clots and prevents release of blood clots); a fastening element 230 (see Figs. 15B – 15C, [0076], see above 112(f) interpretation this element meets the interpretation as a clip structure) associated with said isolator distal opening (see annotated Fig. 15B below, the fastening element is the proximity of the isolator and thus is associated with it), wherein said fastening element 230 is configured to be fastened around a portion 228 (see Fig. 15B – 15C, [0076]) of said LAA upon inversion of said portion at least partially into said isolator 12 (see Fig. 15B, the fastening element fixes upon the portion of the inverted LAA tissue).

    PNG
    media_image1.png
    560
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    845
    media_image2.png
    Greyscale


	In regards to claim 24, Peh discloses: a system according to claim 23, see 102 rejection above, wherein said isolator 12 is porous (see [0043], the isolator 12 can be made of a scaffold and then covered with a women material, thus it would be porous). 
	In regards to claim 58, Peh discloses: the system according to claim 23, see 102 rejection above, wherein said fastening element 230 comprises at least one of a ring, a loop, a wire and a clip 230 (the fastening element is a clip). 
	In regards to claim 59, Peh discloses: the system according to claim 23, see 102 rejection above, comprising at least one LAA manipulation tool 224 (see Fig. 15A, [0076] and [0077]) located within said catheter lumen (see annotated Fig. 1B below claim 23) and within said isolator 12 (the manipulation tool is within Fig. 15A and since the isolator is within the catheter lumen as seen in annotated Fig. 1B, the manipulation is also within the catheter lumen), wherein said at least one LAA manipulation tool 224 is configured to at least partially invert said portion 228 of said LAA LAA into said isolator 12 (see Fig. 15A and 15B, 224 inverts and draws in the at least one portion 228). 
	In regards to claim 46, Peh discloses: a method for reshaping the left atrial appendage LAA (see Figs. 15A – 15C, [0076]), comprising: inverting at least one section 228 (see Fig. 15A – 15C, [0076] and [0077]) of the LAA (see Fig. 15A, [0076] and [0077], the section of tissue 226 is moved towards the isolator 12 and the left atrium which the wall of the isolator braces against)) at least partly into the left atrium (LA) (see annotated Fig 15B below claim 23); fastening a fastening element 230 (see Figs. 15B – 15C, [0076], see above 112(f) interpretation this element meets the interpretation as a clip structure) around said inverted at least one section 228 (see Fig. 15B, fastening element is fastened around the inverted at least one section 228); and attaching a cover 12 to said inverted at least one section 228 (see Figs. 15A – 15B, the cover is located and braced over the inverted section of tissue). 
	In regards to claim 47, Peh discloses: the method of claim 46, see 102 rejection above, comprising: isolating said LAA LAA (see annotated Fig 15B. below claim 23) from said LA (see annotated Fig. 15B below claim 23) before said inverting (the isolator 12 is placed over the LAA prior to said at least one section is inverted as seen between Fig. 15A and 15B). 
	In regards to claim 48, Peh discloses: a method for closing an atrial appendage LAA (see Figs. 15A – 15C, [0076]), comprising: navigating a catheter 14 (see Figs. 1A – 1C, [0042]) through blood vessels into an atrium LA (see Fig. 11, see [0042], the catheter can travel intravascularly); isolating said atrial appendage LAA from an atrium LA (see annotated Fig. 15B, 12 attaching to wall of LA) to prevent the release of blood clots from said atrial appendage LAA into said atrium LA (see [0070], 12 is configured to enable capture and/or removable of blood clots and prevents release of blood clots) by extending an isolator 12 (see Figs. 1A – 1C and Figs. 15A – 15C) from said catheter 14 into said atrium LA; placing a fastening element 230 (see Figs. 15B – 15C, see above 112(f) interpretation this element meets the interpretation as a clip structure) associated (see annotated Fig. 15B below, the fastening element is the proximity of the isolator and thus is associated with it) with said isolator 12  around a section 228 (see Fig. 15A – 15C) of said atrial appendage LAA; and fastening said fastening element 230 around said section 228 of said atrial appendage LAA (see Fig. 15B, of 230 fastening around 228).
	In regards to claim 51, Peh discloses: the method of claim 48, see 102 rejection above, wherein said atrium LA is a left atrium LA and wherein said atrial appendage LAA (see Figs. 15A – 15C, [0035] and [0076]) comprise a left atrial appendage LAA (see [0035] and [0076]). 
	In regards to claim 49, Peh discloses: the method of claim 51, see 102 rejection above, wherein said placing comprising: advancing said fastening element 230 to a desired location 226 (see Fig. 15B, [0076]) on said LAA LAA before said fastening (see Fig. 15B, the fastening element is advanced to a desired location before fastening). 
	In regards to claim 50, Peh discloses: the method of claim 51, see 102 rejection above, further comprising anchoring 236 (see Figs. 15B – 15D, [0077] the fastening element 230 has barbs that allows anchoring to the section of the LAA) said fastening element to said section 228 of said LAA LAA. 
	In regards to claim 52, Peh discloses: the method of claim 51, wherein said isolating comprises placing said isolator 12 at least partially within the LAA or in contact with a wall (see annotated Fig. 15A below) of said LA (see annotated Fig. 15A below) around an opening (see annotated Fig. 15A below) of said LAA.

    PNG
    media_image3.png
    561
    848
    media_image3.png
    Greyscale

	In regards to claim 53, Peh discloses: the method of claim 51, see 102 rejection above, comprising at least partially inverting said section 228 of said LAA (see Fig. 15A, [0076] and [0077], 228 is grasped and then pulled inwards towards the LA therefore inverted), wherein said placing comprising placing said fastening element 230 around at least partially inverted LAA section 228 (see Fig. 15B, as 230 is advanced and put around 228), and wherein said fastening comprises fastening said fastening element 230 around said at least partially inverted LAA section 228 (see Fig. 15B – 15C).
	In regards to claim 55, Peh discloses: the method of claim 53, see 102 rejection above, wherein said at least partially inverting comprises at least partially inverting said LAA section 228 into said LA (see annotated Fig. 15A below claim 52, as can be seen the tissue is drawn into the left atrium).
	In regards to claim 56, Peh discloses: the method of claim 53, see 102 rejection above, comprising attaching a cover 16 (see Figs. 1A – 1C, and 11, [0044] and [0071] the isolator and the cover are placed over the region in which the at least partially inverted LAA section is, and thus is attached to it) to said at least partially inverted LAA section 228 (see Figs. 15A – 15B, the cover 16 is located and braced over the inverted section of tissue). 
Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz (US 20110082495 A1), herein referenced to as “Ruiz”.
	In regards to claim 23, Ruiz discloses: a left atrial appendage (LAA) isolator system 70 (see Figs. 4A – 4C, [0041]), comprising: a catheter 100 (see Figs. 4A – 4C, [0041]) having a lumen 91 (see Figs 4A – 4C, [0043]) wherein said catheter 100 is insertable via blood vessels (see [0041], transluminal) into the left atrium (LA) 14 (see Figs. 1 – 2B and Figs. 5A – 5C, [0034]) of a subject; an isolator 62 (see Figs. 3 – 5C, [0038]) extendable from said catheter lumen 91 into the LA 14 and having an inner lumen 65 (see Fig. 3, [0038]) with a proximal opening 68 (see Fig. 3, [0038]) facing said catheter 100 and a distal opening (see annotated Fig. 3 below) large enough to at least match an opening 28 (see Figs. 5A – 5B, [0035) of an LAA 16 (see Figs. 1 – 2B and 5A – 5C, [0034]) and configured to prevent at least clots from exiting from LAA 16 into the LA (see [0038], the cover 63 of the isolator 62 is fluid impermeable, therefore clots cannot exit from LAA to LA when 62 is placed); a fastening element 50 (see Figs. 3 – 5C, [0037], see above 112(f) interpretation this element meets the interpretation as a clip structure) associated with said isolator distal opening (see annotated Fig. 3 below, 50 fits within the distal opening and is associated by being distal to the distal opening), wherein said fastening element 50 is configured to be fastened around a portion (see annotated Fig. 5C below) of said LAA 16 upon inversion of said portion (see annotated Fig. 5C below) at least partially into said isolator 62 (as can be seen in Figs. 5A – 5C, including annotated Fig. 5C, the portion of the LAA is inverted inwards to partially fit into the region encompassed by the isolator 62).

    PNG
    media_image4.png
    431
    803
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    407
    757
    media_image5.png
    Greyscale

	In regards to claim 25, Ruiz discloses: a system according to claim 23, see 102 rejection with Ruiz above, wherein said isolator 62 is configured to detach (as seen in Fig. 5C, 62 is detached from 70) from said system 70 and collapse or be collapsed (as seen in Fig. 5C, 62 is adhered and attached, therefore collapsed onto the LAA) on said inverted LAA portion (see annotated Fig. 5C below claim 23). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Peh.
In regards to claim 36, Peh discloses: a system according to claim 23, see 102 rejection above, wherein said isolator 12 comprises a porous mesh (see [0043], the isolator 12 can be made of a scaffold and then covered with a woven material, thus it would be porous) forming a web shaped structure (the scaffold) with openings (the gaps within the scaffold, to be covered with the woven material) 
However, Peh does not explicitly disclose having a maximal dimension of up to 200 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Peh to have openings having a maximal dimension of up to 200 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 
In regards to claim 37, Peh teaches: a system according to claim 36, see 103 rejection above, wherein said porous mesh (see [0043], the isolator 12 can be made of a scaffold and then covered with a woven material, thus it would be porous) is formed from a memory shape alloy (see [0043, the scaffold is made of a shape memory alloy). 
Claims 54, 57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Peh in view of Sternik (US 20140171733 A1), herein referenced to as “Sternik”.
In regards to claim 54, Peh discloses: the method of claim 53, see 102 rejection above. Peh does not explicitly teach: wherein said at least partially inverting comprises applying a vacuum on a wall of said LAA sufficient to at least partially invert said LAA section. 
However, Sternik in a similar field of invention teaches a method for closing an atrial appendage (see Figs. 2 – 6B) with a fastening member 206 (see Figs. 4A – 6B) a catheter 202 (see Figs. 2 – 6B), a LAA 204 (see Figs. 2 – 6B) and inverting (see Figs. 2 – 4A). Sternik further teaches: wherein said at least partially inverting comprises applying a vacuum (see Figs. 2 – 5B, [0038]) on a wall (see [0038], the vacuum is applied to the LAA wall, and this can be seen in Figs. 2 – 5B) of said LAA 204 sufficient to at least partially invert said LAA section 203 (see Figs. 2 – 5B, [0038])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peh to incorporate the teachings of Sternik and have a method in which  inverting comprises applying a vacuum to the wall of the LAA to invert at least a section of the LAA. Motivation can be found in Sternik as a vacuum can prevent possible atrial and/or appendage wall perforation (see [0038]).

However, Sternik in a similar field of invention teaches a left atrial appendage isolator system (see Figs. 2 – 6B) with a fastening member 206 (see Figs. 4A – 6B) a catheter 202 (see Figs. 2 – 6B), a LAA 204 (see Figs. 2 – 6B), and an isolator 201 (see Figs. 2 – 6B). Sternik further teaches: wherein said fastening element 206 surrounds (see annotated Figs. 4B – 5A, at one point as the fastening element advances between 4B and 5A, there is a point in which the fastening element surrounds the distal opening of the isolator) said distal opening (see annotated Figs. 4B and 5A below) of the said isolator 201.

    PNG
    media_image6.png
    659
    789
    media_image6.png
    Greyscale

	

    PNG
    media_image7.png
    593
    790
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peh to incorporate the teachings of Sternik and have an isolator system where the fastening element surrounds the distal opening of the isolator. Motivation for such can be found in Sternik as the fastening element can then go around where the LAA is isolated to assure a larger and more complete seal of the LAA. 
In regards to claim 60, Peh discloses: the system according to claim 59, see 102 rejection above. Peh does not explicitly disclose: wherein said manipulating tool comprises a vacuum catheter configured to apply vacuum through said isolator on a wall of said LAA. 
However, Sternik in a similar field of invention teaches a left atrial appendage isolator system (see Figs. 2 – 6B) with a fastening member 206 (see Figs. 4A – 6B) a catheter 202 (see Figs. 2 – 6B), a LAA 204 (see Figs. 2 – 6B), isolator 201 (see Figs. 2 – 6B), and a manipulation tool 201 (see Figs. 2 – 6B, the element both isolates the tissue and also has the ability to manipulate tissue via a vacuum in this case). Sternik further teaches: comprises a vacuum catheter (see annotated Fig. 4B and 5A below claim 57) configured to apply vacuum (see [0038]) through said isolator 201 on a wall (see [0038], the vacuum is applied to the LAA wall, and this can be seen in Figs. 2 – 5B) of said LAA 204.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peh to incorporate the teachings of Sternik and have a manipulation tool which further comprises a vacuum catheter to apply vacuum on the wall of the LAA. Motivation can be found in Sternik as a vacuum can prevent possible atrial and/or appendage wall perforation (see [0038]).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771